 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 316 
In the House of Representatives, U. S.,

June 22, 2011
 
RESOLUTION 
 Providing for consideration of the bill (H.R. 2021) to amend the Clean Air Act regarding air pollution from Outer Continental Shelf activities, and providing for consideration of the bill (H.R. 1249) to amend title 35, United States Code, to provide for patent reform. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2021) to amend the Clean Air Act regarding air pollution from Outer Continental Shelf activities. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill are waived. No amendment to the bill shall be in order except those printed in part A of the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1249) to amend title 35, United States Code, to provide for patent reform. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. An initial period of general debate shall be confined to the question of the constitutionality of the bill and shall not exceed 20 minutes equally divided and controlled by Representative Smith of Texas and Representative Kaptur of Ohio or their respective designees. A subsequent period of general debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule the amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill. The committee amendment in the nature of a substitute shall be considered as read. All points of order against the committee amendment in the nature of a substitute are waived. No amendment to the committee amendment in the nature of a substitute shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the committee amendment in the nature of a substitute. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.Upon receipt of a message from the Senate transmitting H.R. 1249 with a Senate amendment or amendments thereto, it shall be in order to consider in the House without intervention of any point of order a single motion offered by the chair of the Committee on the Judiciary or his designee that the House disagree to the Senate amendment or amendments and request or agree to a conference with the Senate thereon. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question. 
 
Karen L. Haas,Clerk.
